Name: COMMISSION REGULATION (EC) No 2060/97 of 20 October 1997 providing for the rejection of applications for export licences in relation to products falling within the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy
 Date Published: nan

 21 . 10 . 97 I EN 1 Official Journal of the European Communities L 287/27 COMMISSION REGULATION (EC) No 2060/97 of 20 October 1997 providing for the rejection of applications for export licences in relation to products falling within the beef and veal sector tions for export licences in the beef and veal sector made between 14 and 17 October 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef ('), as last amended by Regulation (EC) No 2222/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 laying down special rules for the application of the system of import and export licences for beef and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 1 572/97 (4), and in particular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of; whereas it has therefore been decided to reject all applica ­ HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95, applications for export licences with advance fixing of refunds for products in the beef and veal sector made between 14 and 17 October 1997 shall be rejected . Article 2 This Regulation shall enter into force on 21 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p. 24. (2) OJ L 296, 21 . 11 . 1996, p. 50 . (-1 ) OJ L 143 , 27 . 6 . 1995, p. 35 . (4) OJ L 211 , 5 . 8 . 1997, p. 39 .